Title: From John Adams to Louisa Catherine Johnson Adams, 8 May 1820
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear daughter
Montezillo May 8th. 1820

I have received your journal to the 17th. April, which like all your other journals has afforded me a delicious entertainment though they contain so many lamentable historys Decaturs fall is an awfull event if their is anything awfull in this lower World—
I have read Ivanhoe and there is nothing more awfull in that—my Taste Coincides with yours in this instance entirely—the divine Rebecca far exceedes Clarissa Harlow—it is the most exalted female character that I have ever read—and the manners of that age are painted to the life—Dr Johnson I suppose had so much Reverence for holy Church that he could justify—or at least excuse the conduct of the temporal and Spiritual Cavaliers which is here painted to life—though infidelity appears to have been at the bottom of the hearts of them all—though under the disguise of an ostentatious fanaticism the Knights of St John of jerusalem—the Knights of the holy Sepulchre—the knights of the holy Temple of Zion and the jesuitical knights of St Ignatius Loyola—were all alike machiavellian unprincipled politicians founded in blind ambition disguised under deep vails of hypocrisy and fanaticism—
The World falls to pieces round about me—my friends and my Enemies disappear—and my turn nee me tuo nee opto—I live in cheering hopes of a visit from yourself—your husband—and your Son—please to tell your Brother Smith that if your husband will consent he shall have the Pictures of his Father & Mother—with my kind regards—tell the Secretary of State—his Barn looks stately enough to correspond with his Office— / and believe me your affectionate / Father—
John Adams